HUGHES, Justice
(dissenting).
Insofar as the majority holds that the obligation of Gulf to pay “all interest accruing after entry of judgment” may be satisfied, in this case, by paying approximately one-fifteenth of that amount, I respectfully dissent.
There was but one judgment which the policy provision applied to, had reference to or was in the contemplation of the contracting parties. It was, here, a judgment for $87,069.34. There was no judgment for $5572.50.
The policy provision, in my opinion, is clear and unambiguous. It shows by its language that the parties understood the difference between the judgment, the entire judgment, and “ * * * such part of such judgment as does not exceed the limit of the company’s liability. * * * ”
If we adopt Gulf’s argument here as to its obligation to pay “all interest,” then to be consistent we would be compelled to hold that its obligation to “pay all expenses incurred by the company,” means only that it should pay its pro rata part of such expenses and that its obligation to pay “all costs taxed against the insured” means only that it is required to pay its pro rata share of such costs.
I am simply unwilling to so torture the plain wording of this provision. “All interest” to me means just that and not a pro rata portion of all interest.
Gulf could have very easily avoided the liability it now denies by taking advantage of any one of the three built in escape clauses. It could have paid its part of the judgment, tendered its part of the judgment or deposited its part of the judgment in court. It did none of these things. Instead it decided to appeal the judgment and attack its validity. This it had the right to do but it should bear the consequences of its failure on appeal as measured by the plain provisions of the policy.
I believe that we should follow the opinion of our local Federal Court in United States Automotive Association v. Russom, D.C., 143 F.Supp. 790, affirmed 5 Cir., 241 F.2d 296. These opinions were by Judges Rice and Brown, respectively, both distinguished Texas jurists. The policy provision there construed is identical with the one in this case and the courts held the company liable for interest on the entire judgment even though it exceeded the amount of the company’s basic liability.
In addition to Russom I cite the following authorities as supporting this dissent: Appleman on Insurance Law and Practice, Vol. 8, Sec. 4899, p. 317; Sawyer, Automobile Liability Insurance, pp. 81-82; Underwood v. Buzby, 3 Cir., 236 F.2d 937; Wilkerson v. Maryland Casualty Co., D.C., 119 F.Supp. 383. See also Insurance Law *222Journal, pp. 199-204 (April 1957 issue) ; Id. pp. 407-411 (July 1957 issue); dissenting opinion in Morgan v. Graham, 10 Cir., 228 F.2d 625, 54 A.L.R.2d 1290.
Of the cases cited by the majority Maryland Casualty Company v. Peppard, 53 Old. 515, 157 P. 106, 107, L.R.A.1916E, 597, is not in point. There the policy provided that the company should pay “all interest accruing after entry of judgment upon such part thereof as shall not be in excess of the limits of the company’s liability.” This language is plain in stating that the company should not be liable for interest on that part of the judgment which exceeded its liability limit.
I would render judgment compelling Gulf to comply literally with the plain provisions of its policy and to pay interest on the entire judgment until it discharges this liability in the manner stated in the policy.